—Appeal by the defendant from a judgment of the County Court, Nassau County (Ort, J.), rendered December 9, 1997, convicting him of bur*618glary in the third degree, reckless endangerment in the second degree, and violations of Vehicle and Traffic Law § 509 (1) and § 1180 (d), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
At a joint trial of the defendant and his codefendant, Maurice McCorkle (see, People v McCorkle, 278 AD2d 249), the trial court permitted the prosecutor to exercise a peremptory challenge to exclude a prospective juror because he was of Haitian ancestry. Since the People have correctly conceded that this constituted reversible error (see, People v McCorkle, supra), a new trial is ordered.
The defendant’s challenge to the suppression ruling is without merit, and his argument regarding the partial verdict is academic (see, People v McCorkle, supra). Bracken, P. J., O’Brien, Goldstein and McGinity, JJ., concur.